NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JENNIFER STONE AND GARY STONE,
(PARENTS AND NEXT FRIENDS OF),
AMELIA STONE, (A MINOR),
Petiti0ners-Appellants,
V»
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellee.
2011-5109
Appea1 from the United States C0urt of Federa1
C1airns in case n0. 04-VV-1041, Seni0r Judge Lawrence S.
Ma1'g01iS.
SCOTT R. HAMMITT,
AS THE LEGAL REPRESENTATIVE OF HIS
MINOR DAUGHTER ,
RACHEL HAMMITT,
Petitioners-Appellcmts,
V.

STONE V. HHS 2
SE CRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellee.
2011-5117
Appeal from the United States Court of Federal
Claims in case no. 07-VV-170, Judge Thomas C. Wheeler.
ON MOTION
` ORDER
Jennifer and Gary St0ne move without'opposition to
consolidate these two cases for oral argument .
Upon consideration thereof,
IT Is 0RDERED THAT:
The motion is granted to the extent that they will be
treated as companion cases for purposes of oral argument
A copy of this order shall be transmitted to the merits
panel assigned to hear these appeals The revised ofEcial
caption in 2011-5117 is reflected above.

3
DEC 20 2011
Date
cc: Richard Gage, Esq.
Alexis B. Babcock, Esq.
Curtis R. Webb, Esq.
Althea W. Davis, Esq.
s21
sT0Ns v. HHS
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
Fll..E
ll-3. wgn oF A%Ls ma
ms snERALcmcun
DEC 2 0 2011
.|ANHORBALY
6|.ERK
tv